DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-14 are pending.
Claims 1-14 are rejected.

Response to Arguments
Claim Rejections - 35 USC § 103
Applicant's arguments filed March 17, 2022 have been fully considered but they are not persuasive. The applicants have not shown that the results obtained are unexpected.  For instance, Aqad et al. (US 2017/0192353 A1) disclose photoacid generators that include new methide type group anions (paragraph 0105).  Aqad et al. disclose that incorporating bulky cycloaliphatic groups in PAG anions enhances miscibility of the corresponding PAG with 193 nm type polymer matrix and leads to slower diffusion during lithographic processing (paragraph 0105).  Further, Tsuruta et al. (US 2015/0086911 A1) that tris(alkylsulfonyl)methide anions that contain a fluorine atom or fluoroalkyl group have increased acidity and sensitivity is enhanced (paragraphs 0445-0458).  Thus, it is preferable that a terminal group not contain a fluorine atom as a substituent (paragraph 0458). In addition, the showing is not commensurate is scope with the protection sought.   The comparative data only show a bis(cyclohexanesulfonyl)(methanesulfonyl)methide anion compared to a tris(trifluoromethanesulfonyl)methide.  However, the claims are limited to a bis(cyclohexanesulfonyl)(methanesulfonyl)methide anion and there are other known methide anions besides tris(trifluoromethanesulfonyl)methide that read upon the claimed tris(substituted sulfonyl)methide anion (see for instance paragraphs 0018-0025 of Lui et al.-US 2011/0250542 or paragraphs 0089-0093 and 0455-0458 of Tsuruta et al.-US 2015/0086911 A1).
For the above reasons the rejection of claims 1-10 under 35 U.S.C. 103 as being unpatentable over Hasegawa et al. (US 2010/0136485 A1) in view of Fujiwara et al. (US 2016/0320698 A1) is maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa et al. (US 2010/0136485 A1) in view of Fujiwara et al. (US 2016/0320698 A1), for the reasons given in the previous office action electronically delivered January 5, 2022.
Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Aqad et al. (US 2017/0192353 A1).
Aqad et al. disclose a photoresist composition comprising a photoacid generator compound having formula (I)
 
    PNG
    media_image1.png
    143
    414
    media_image1.png
    Greyscale
(paragraphs 0010-0014 and 0036-0051).  
	Aqad et al. differ from claims 10-14 in that M+ is not required to be a sulfonium cation.  
However, Aqad et al. disclose that M+ may be an organic sulfonium cation (paragraph 0051).  Thus, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to select an organic sulfonium cation for M+, since Aqad et al. disclose that M+ may be an organic sulfonium cation.  
Aqad et al. further differ from claims 10-14 in that in the anion of Aqad et al. the EWGs and Y-R are not required to be a C1-C20 straight, branched or cyclic alkyl group in which some hydrogen may be substituted by a moiety containing oxygen, sulfur or nitrogen, or a moiety containing oxygen, sulfur or nitrogen may intervene between carbon atoms (see claims 10 and 14); a C3-C20 cyclic monovalent hydrocarbon group in which some hydrogen may be substituted by a moiety containing oxygen, sulfur or nitrogen, or a moiety containing oxygen, sulfur or nitrogen may intervene between carbon atoms (see claims 11 and 12); or have the specific structures disclosed in claim 13.  
However, Aqad et al. disclose that 

    PNG
    media_image2.png
    281
    470
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    672
    462
    media_image3.png
    Greyscale

Thus, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to select the EWGs and Y-R to be a C1-C20 straight, branched or cyclic alkyl group in which some hydrogen may be substituted by a moiety containing oxygen, sulfur or nitrogen, or a moiety containing oxygen, sulfur or nitrogen may intervene between carbon atoms as required by claims 10 and 14; a C3-C20 cyclic monovalent hydrocarbon group in which some hydrogen may be substituted by a moiety containing oxygen, sulfur or nitrogen, or a moiety containing oxygen, sulfur or nitrogen may intervene between carbon atoms as required by claims 11 and 12; or have the specific structures disclosed in claim 13, since Aqad et al. disclose that such anions are suitable for making photoacid generators useful as components in photoresist compositions.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Liu et al. (US 2011/0250542) and Tsuruta et al. (US 2015/0086911 A1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639.  The examiner can normally be reached on M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROSALYND A KEYS/Primary Examiner, Art Unit 1699